 



Exhibit 10.1
SUPPLEMENTAL INDENTURE
     SUPPLEMENTAL INDENTURE (the “Supplemental Indenture”), dated as of
September 4, 2007 between PRG-Schultz International, Inc., a Georgia corporation
(the “Company”), and U.S. Bank National Association, as Trustee (the “Trustee”),
to the Indenture between the Company and the Trustee, dated as of March 17,
2006, as amended or supplemented from time to time, applicable to the 11% Senior
Notes due 2011 (the “Indenture”).
W I T N E S S E T H:
     WHEREAS, the Company has requested the Trustee to enter into this
Supplemental Indenture for the purpose of amending the Indenture in accordance
with Sections 9.02 and 9.06 of the Indenture and waiving Section 4.10 of the
Indenture, as more particularly described below; and
     WHEREAS, consents of the Holders of at least a majority in aggregate
principal amount of the Notes (as defined in the Indenture) to the execution of
this Supplemental Indenture, in accordance with Section 9.02 of the Indenture,
have been delivered to the Trustee.
     NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
agree as follows:
ARTICLE I
AMENDMENTS TO THE INDENTURE
     Section 1.1 Section 3.01 of the Indenture is amended hereby by deleting the
second paragraph thereof in its entirety and replacing such second paragraph
with the following:
     The Company may redeem all or a part of the Notes upon not less than 15 nor
more than 60 days’ prior notice, at the Redemption Prices (expressed as
percentages of principal amount) set forth below plus accrued and unpaid
interest on the Notes redeemed to the applicable Redemption Date, if redeemed
during the periods beginning on the Issue Date and each of the following
indicated periods, subject to the rights of Holders on the relevant record date
to receive interest on the relevant interest payment date:

          Year   Percentage
Issue Date through March 14, 2007
    104 %
March 15, 2007 through March 14, 2008
    102 %
March 15, 2008 and thereafter
    100 %

     Section 1.2 Section 3.02 of the Indenture is hereby amended by deleting the
first sentence thereof in its entirety and replacing such first sentence with
the following:

 



--------------------------------------------------------------------------------



 



     If the Company elects to redeem Notes pursuant to the redemption provisions
of Section 3.01 hereof, it shall notify the Trustee at least 15 days prior but
not more than 60 days prior to the Redemption Date of such intended Redemption
Date, the principal amount of Notes to be redeemed and the CUSIP numbers of the
Notes to be redeemed.
     Section 1.3 Section 3.04 of the Indenture is hereby amended by deleting the
second sentence thereof in its entirety and replacing such second sentence with
the following:
     Subject to Section 3.08 and 3.14 hereof, such notice shall be given not
less than 15 nor more than 60 days prior to the Redemption Date for redemption
pursuant to Section 3.01.
     Section 1.4 Section 4.07 of the Indenture is hereby amended by inserting
the following immediately after subparagraph (b)(vi) thereof:
     (vii) the redemption of the 10% Senior Convertible Notes due 2011 if the
Notes are redeemed in full, but not in part, simultaneously with the redemption
of the 10% Senior Convertible Notes.
ARTICLE II
WAIVER
     Section 4.10 of the Indenture is hereby waived solely with respect to the
application of such Section 4.10 to (a) the execution and delivery by the
Company of that certain 2007 Amended and Restated Standstill Agreement and
(b) the execution and delivery by the Company of that certain Conversion and
Support Agreement.
ARTICLE III
EFFECTIVE TIME
     The effectiveness of this Supplemental Indenture shall be subject to the
execution and delivery by the parties hereto. Upon the satisfaction of this
condition precedent, this Supplemental Indenture shall become effective without
any further action by any Person as of the date hereof.
ARTICLE IV
MISCELLANEOUS PROVISIONS
     Section 4.1 The Indenture, as amended and modified by this Supplemental
Indenture, is in all respects ratified and confirmed; this Supplemental
Indenture shall be deemed part of the Indenture in the manner and to the extent
herein and therein provided; and all the terms, conditions, and provisions of
the Indenture shall remain in full force and effect, as amended and modified
hereby.

 



--------------------------------------------------------------------------------



 



     Section 4.2 This Supplemental Indenture shall be deemed to be a contract
made under the laws of the State of New York, and for all purposes shall be
construed in accordance therewith.
     Section 4.3 The recitals herein contained are made by the Company and not
by the Trustee, and the Trustee assumes no responsibility for the correctness
thereof. The Trustee makes no representation as to the validity or sufficiency
of this Supplemental Indenture.
     Section 4.4 This Supplemental Indenture may be executed in any number of
counterparts and by different parties thereto on separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
     Section 4.5 Capitalized terms used herein without definition have the
meanings assigned such terms in the Indenture.
[signature page to immediately follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed and their respective corporate seals to be
hereunto affixed and attested, all as of the date hereof.

            PRG-SCHULTZ INTERNATIONAL, INC.
      By:   /s/ Peter Limeri       Name:   Peter Limeri      Title:    Chief
Financial Officer and Treasurer        U.S. BANK NATIONAL ASSOCIATION, as
Trustee
      By:   /s/ Paul L. Henderson       Name:    Paul L. Henderson      Title:
   Assistant Vice President     

 